UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2012 Commission File Number 001-34667 SEADRILL LIMITED P.O. Box HM 1593 Par-la-Ville Place, 4th Floor 14 Par-la-Ville Road Hamilton HM 08 Bermuda (441)295-6935 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): []. Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): []. Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 99.1 is a copy of the press release of Seadrill Limited (the "Company"), dated October 29, 2012, announcing the Company confidentially submitted its first draft registration statement to the US Securities and Exchange Commission (SEC) on Friday, October 26, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SEADRILL LIMITED (Registrant) Dated: November 6, 2012 By: /s/ Georgina Sousa Georgina Sousa Secretary EXHIBIT 99.1 SDRL - North Atlantic Drilling Ltd. submits its initial registration statement to the SEC Hamilton, Bermuda, October 29, 2012 - North Atlantic Drilling Ltd. (NADL), a majority owned subsidiary of Seadrill Limited, announced today that it confidentially submitted its first draft registration statement to the US Securities and Exchange Commission (SEC) on Friday, October 26, 2012. The initial public offering of NADL's common shares is expected to commence after the SEC completes its review process. This announcement is being made pursuant to, and in accordance with, Rule 135 under the Securities Act of 1933. This press release does not constitute an offer to sell or the solicitation of an offer to buy securities, and shall not constitute an offer, solicitation or sale in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of that jurisdiction. Media Contact: Rune Magnus Lundetræ Chief Financial Officer Seadrill Management AS +47 51 30 91 26 Analyst Contact: Ragnvald Kavli Investor Relations Manager Seadrill Management AS +47 51 30 96 27 This information is subject of the disclosure requirements pursuant to section 5-12 of the Norwegian Securities Trading Act.
